Citation Nr: 1709522	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral glaucoma.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.

5.  Entitlement to service connection for a skin disability, claimed as due to exposure to herbicides.

6.  Entitlement to a disability rating in excess of 50 percent for PTSD.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1969.
.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for bilateral glaucoma on the basis that new and material evidence had not been received; and denied service connection for a bilateral hearing loss disability, for tinnitus, for obstructive sleep apnea, and for a skin disability.  The Veteran timely appealed.

In its December 2015 supplemental statement of the case, the RO announced that it had found new and material evidence to reopen, and then denied the claim for service connection for bilateral glaucoma.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

These matters also come to the Board on appeal from a June 2014 decision of the RO that increased the disability rating to 50 percent for service-connected PTSD.  The Veteran appealed for an even higher rating.

In January 2017, the Veteran cancelled a hearing in Washington, D.C., before a Veterans Law Judge that was scheduled for later that same month.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

On his two VA Form 9's submitted in January 2015, the Veteran requested a hearing before a Veterans Law Judge at a local VA office with regard to each of the claims on appeal.  In January 2017, the Veteran requested a videoconference hearing in lieu of an in-person hearing before a Veterans Law Judge.

A review of the record indicates the Veteran has not been afforded a hearing before a Veterans Law Judge, and has not otherwise withdrawn his request.
  
Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).  

The Board may not proceed with review of these claims on appeal without providing the Veteran an opportunity for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




